Title: To Thomas Jefferson from Enoch Edwards, 17 April 1801
From: Edwards, Enoch
To: Jefferson, Thomas



Dear Sir
Frankford 17 April 1801

I wrote to you on the 3rd Inst. informing you of your favor of the 30th. of March. I have since contracted with Mr: Hanse for the making of your Chariot. he is by Reputation, & by Experience I have found him to be, one of the best Workmen in Philadelphia—
The inclosed paper contains what I demanded the price of—which after taking time to make his Estimate was 1290 Dollars—I afterwards  gave a Copy of the same to Mr: Fielding another excellent Workman. whose price was upwards of 1500 Dollars. I am better satisfied on every account that I deal’t with the former, I think better of his magazine of seasoned Timber than any other in the City. You will have an excellent & an elegant Chariot—In the list you will see I have put down probably more than we want—but have contracted with him to be allowed for all I strike off—this is the best way, allowances afterwards always come heavy—that is with Reluctance but by making them part of the Contract the Thing is setled—
The semicircular Light—all Coach Makers object to—& think oval Lights must have been mean’t. they complain they are so totally out of fashion & indeed I lean to their Opinion. but you are the best Judge of what suits your Climate. or any other Reasons you may have—
I myself now decide against Caps to the Hubs—on Enquiry I find they are easily knocked out of Shape & Order. & never can be repaired in a Countrey where plating is not understood—the same Objection lays in some Degree against plated harnes, & they are less fashionable than formerly.
I would wish your Directions about Cloth, as I do not know whether you desire to have that as well as the calico lining—
On the whole I think I have now put it under your Command as to particulars—& I will thank you for your Orders as soon as you can make it convenient, especially about the back light—as the workman can spare Me only about ten Days for that—
If you wish for any Extra’s not yet thought of, you see what may be thrown off from my inclosed List will pay for them—I will manage that for you.
With the greatest & most perfect Respect I have the honor to be with sincere wishes for your prosperity & Happiness—your obedt St

Eno. Edwards

